Name: Decision of the Representatives of the Governments of the Member States, meeting within the Council of 28 December 1992 on certain measures applicable with regard to the 12 Republics of the former USSR concerning trade in certain steel products covered by the ECSC Treaty
 Type: Decision
 Subject Matter: political geography;  iron, steel and other metal industries;  political framework;  international trade
 Date Published: 1992-12-31

 Avis juridique important|41992D058592/585/ECSC: Decision of the Representatives of the Governments of the Member States, meeting within the Council of 28 December 1992 on certain measures applicable with regard to the 12 Republics of the former USSR concerning trade in certain steel products covered by the ECSC Treaty Official Journal L 396 , 31/12/1992 P. 0048 - 0050DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL of 28 December 1992 on certain measures applicable with reagard to the 12 Republics of the former USSR concerning trade in certain steel products covered by the ECSC Treaty (92/585/ECSC)The Representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council, In agreement with the Commission, HAVE DECIDED AS FOLLOWS: Article 1 During 1993 imports into all the Member States of steel products covered by the ECSC Treaty and mentioned in Annex I originating in Russia, Ukraine, Georgia, Belarus, Armenia, Azerbaijan, Kazakhastan, Kirgizstan, Moldova, Uzbekistan, Tajikistan and Turkmenistan shall be subject to licensing. Licences shall be issued only in accordance with the guidelines set out below. Article 2 Quantities of authorized imports shall be determined, for each product group and for the whole of the Community, according to the quotas indicated in Annex II. Article 3 The quotas shall be fixed annually; the quantities that may be allocated during the first four months shall not exceed one-third of the quota, and during the first eight months shall not exceed two-thirds of the quota. Article 4 Member States shall issue licences and inform the Commission thereof immediately. The Commission shall keep the Member States regularly informed of the extent to which the quantities referred to in Article 3 have been used up. The Member States and the Commission shall confer together in order to ensure that these quantities are not exceeded. Article 5 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1993. Done at Brussels, 28 December 1992. The President D. HURD ANNEX I (Former USSR) LIST OF PRODUCTS SUBJECT TO QUOTA A. Flat-rolled products 1. Coils 7208 11 00 7208 12 10 7208 12 91 7208 12 95 7208 12 98 7208 13 10 7208 13 91 7208 13 95 7208 13 98 7208 14 10 7208 14 90 7208 14 91 7208 14 99 7208 21 10 7208 21 90 7208 22 10 7208 22 91 7208 22 95 7208 22 98 7208 23 10 7208 23 91 7208 23 95 7208 23 98 7208 24 10 7208 24 91 7208 24 99 7211 12 10 7211 19 10 7211 22 10 7211 29 10 7219 11 10 7219 11 90 7219 12 10 7219 12 90 7219 13 10 7219 13 90 7219 14 10 7219 14 90 7225 10 10 7225 20 20 7225 30 00 2. Heavy plates 7208 31 00 7208 32 10 7208 32 30 7208 32 51 7208 32 59 7208 32 91 7208 32 99 7208 33 10 7208 33 91 7208 33 99 7208 41 00 7208 42 10 7208 42 30 7208 42 51 7208 42 59 7208 42 91 7208 42 99 7208 43 10 7208 43 91 7208 43 99 7211 21 00 7221 11 10 3. Other flat-rolled products 7208 34 10 7208 34 10 7208 35 10 7208 35 90 7208 44 10 7208 44 90 7208 45 10 7208 45 90 7208 90 10 7209 11 00 7209 12 10 7209 12 90 7209 13 10 7209 13 90 7209 14 10 7209 14 90 7209 21 00 7209 22 10 7209 22 90 7209 23 10 7209 23 90 7209 24 10 7209 24 91 7209 24 99 7209 31 00 7209 32 10 7209 32 90 7209 33 10 7209 33 90 7209 34 10 7209 34 90 7209 41 00 7209 42 10 7209 42 90 7209 43 10 7209 43 90 7209 44 10 7209 44 90 7209 90 10 7210 11 10 7210 12 11 7210 12 19 7210 20 10 7210 23 90 7210 31 10 7210 39 10 7210 41 10 7210 49 10 7210 50 10 7210 60 11 7210 60 19 7210 70 31 7210 70 39 7210 90 31 7210 90 33 7210 90 35 7210 90 39 7211 19 91 7211 19 99 7211 22 90 7211 29 91 7211 29 99 7211 30 10 7211 41 10 7211 41 91 7211 49 10 7211 90 11 7212 10 10 7212 10 91 7212 21 11 7212 29 11 7212 30 11 7212 40 10 7212 40 91 7212 50 31 7212 50 51 7212 60 11 7212 60 91 7219 21 11 7219 21 19 7219 21 90 7219 22 10 7219 22 90 7219 23 10 7219 24 10 7219 24 90 7219 31 10 7219 31 90 7219 32 10 7219 32 90 7219 33 10 7219 33 90 7219 34 10 7219 34 90 7219 35 10 7219 35 90 7225 40 70 7225 40 90 B. Longs 1. Beams 7207 19 31 7207 20 71 7216 31 11 7216 31 19 7216 31 91 7216 31 99 7216 32 11 7216 32 19 7216 32 91 7216 32 99 7216 33 10 7216 33 90 2. Wire rod 7213 10 00 7213 20 00 7213 31 00 7213 39 00 7213 41 00 7213 49 00 7213 50 10 7213 50 90 7221 00 10 7221 00 90 7227 10 00 7227 20 00 7227 90 10 7227 90 30 7227 90 50 7227 90 80 3. Other longs 7207 19 11 7207 19 15 7207 20 51 7207 20 55 7207 20 57 7214 30 00 7214 40 10 7214 40 91 7214 40 99 7214 50 10 7214 50 91 7214 50 99 7214 60 00 7215 90 10 7216 10 00 7216 21 00 7216 22 00 7216 40 10 7216 40 90 7216 50 10 7216 50 90 7216 90 10 7218 90 50 7222 10 11 7222 10 19 7222 10 51 7222 10 59 7222 10 99 7222 30 10 7222 40 11 7222 40 19 7222 40 30 7224 90 31 7224 30 39 7228 10 10 7228 10 30 7228 20 11 7228 20 19 7228 20 30 7228 30 20 7228 30 40 7228 30 61 7228 30 69 7228 30 70 7228 30 89 7228 60 10 7228 70 10 7228 70 31 7228 80 10 7228 80 90 7301 10 00 ANNEX II (Former USSR) Quotas Products in Category A Total: 218 998 tonnes - of which A1: 140 200 tonnes A2: 49 099 tonnes Products in Category B Total: 102 335 tonnes - of which B1: 10 000 tonnes B2: 10 233 tonnes